14‐1939 
        United States v. Nyenekor 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

 
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 5th day of June, two thousand fifteen. 
                                          
        PRESENT:  RICHARD C. WESLEY, 
                     PETER W. HALL, 
                     SUSAN L. CARNEY, 
                                  Circuit Judges. 
        ____________________________________________ 
         
        UNITED STATES OF AMERICA, 
         
                                  Appellee, 
         
                     ‐v.‐                                  No. 14‐1939 
         
        CARPEAH R. NYENEKOR, SR., 
         
                                  Defendant‐Appellant. 
         
        ____________________________________________  
         
         


                                                             1
For Appellee:                          Scott Hartman, Margaret Garnett, Assistant 
                                       United States Attorneys, for Preet Bharara, 
                                       United States Attorney for the Southern 
                                       District of New York, New York, NY. 
 
For Defendant‐Appellant:            Ryan Thomas Truskoski, Harwinton, CT. 
 
 
      Appeal from the United States District Court for the Southern District of 
New York (Seibel, J.). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the order is AFFIRMED. 

      Defendant‐Appellant Carpeah R. Nyenekor, Sr., appeals from an order 

entered on May 28, 2014, in the United States District Court for the Southern 

District of New York, finding that Nyenekor was suffering from a mental disease 

or defect that rendered him mentally incompetent to assist in his defense and, 

thus, incompetent to stand trial. 

      To be considered competent, a defendant must have “(1) sufficient present 

ability to consult with his lawyer with a reasonable degree of rational 

understanding and (2) a rational as well as factual understanding of the 

proceedings against him.”  United States v. Nichols, 56 F.3d 403, 410 (2d Cir. 1995) 

(internal quotation marks omitted).  In making a competency determination, the 




                                          2
district court may rely on medical opinions, its observation of the defendantʹs 

behavior, and other factors.  See id. at 411. 

        We review a district court’s competency determination for clear 

error.  See United States v. Morrison, 153 F.3d 34, 46 (2d Cir. 1998).  We identify no 

clear error here.  The district court’s determination was based on (1) the report 

and testimony of a staff psychologist at the Metropolitan Correction Center who 

had interviewed Nyenekor on several occasions and had concluded that he was 

unable to assist in his own defense; (2) the report of a forensic psychologist 

identified by Nyenekor, who concluded that Nyenekor was mentally impaired, 

although, in that doctor’s opinion, competent to stand trial; (3) Nyenekor’s own 

testimony at the competency hearing; and (4) the court’s observation of 

Nyenekor at the competency hearing and in other proceedings.  This evidence 

supported the district court’s finding that Nyenekor lacked the ability to “consult 

with his lawyer with a reasonable degree of rational understanding” and a 

“rational . . .  understanding of the proceedings against him.”  Nichols, 56 F.3d at 

410. 




                                            3
      We have considered all of Nyenekor’s arguments, including those raised 

in his pro se brief, and find them to be without merit.  Accordingly, we AFFIRM 

the order of the district court.  

                            
                                         FOR THE COURT: 
                                         Catherine O’Hagan Wolfe, Clerk 
 
                                           




                                              4